Citation Nr: 1106393	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-17 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD), at any time during the 
rating period from January 15, 2003 through August 9, 2004.

2.  Entitlement to a staged initial evaluation in excess of 50 
percent for PTSD, at any time during the rating period from 
August 10, 2004 through September 30, 2007.

3.  Entitlement to a staged initial evaluation in excess of 70 
percent for PTSD, at any time during the rating period from 
October 1, 2007.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
July 1969.

These matters come before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted service connection for PTSD, and assigned a 30 
percent initial rating, effective from January 15, 2003.  A 
notice of disagreement with the assigned rating was received in 
January 2005.  

An April 22, 2005 rating decision granted a staged initial 
evaluation of 50 percent for PTSD, effective from August 10, 
2004.  The record contains a report of contact with the Veteran 
and his representative, dated April 25, 2005, wherein it was 
indicated that the Veteran stated that an initial evaluation of 
50 percent would satisfy his appeal.  However, additional 
evidence in support of his increased rating appeal was submitted 
in October 2005.  As such, the Board finds that the record 
reflects that the Veteran wished to continue with his appeal at 
that time, and that a withdrawal of the appeal had not been made 
in writing signed by the Veteran or his representative.  
Consistent with the recognized intent of the Veteran to continue 
the appeal, a statement of the case was issued in May 2006, and a 
timely substantive appeal was received in June 2006.

In an October 2007 rating decision, the RO granted a 70 percent 
rating for PTSD, effective October 1, 2007.  In a September 2009 
rating decision, a TDIU was awarded, effective June 25, 2009, the 
date he last worked.  

Nonetheless, the issues of entitlement to higher initial 
evaluations for PTSD for the rating period on appeal from January 
15, 2003 remain before the Board on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular rating, 
a subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).

In the Veteran's June 2006 substantive appeal on the issue of 
entitlement to an increased rating for PTSD, the Veteran 
requested that he be scheduled for a videoconference hearing 
before a Veterans Law Judge.  In an October 2007 VA Form 9, the 
Veteran indicated that he did not want a Board hearing.  As such, 
the Board finds that a request for a Board hearing has been 
withdrawn.

In an Appeal Election Status form signed by the Veteran, dated 
November 9, 2007, he indicated that the November 6, 2007 notice 
of the October 18, 2007 rating action which granted a 70 percent 
rating for his PTSD, effective October 1, 2007, satisfied his 
appeal on all issues, and that he wished to withdraw his appeal.  
However, in a statement dated that same date, the Veteran 
indicated that he continued to disagree with the denial of an 
evaluation in excess of 50 percent for the disability at issue 
prior to October 1, 2007.  He stated his belief that a 70 percent 
rating was warranted from February 15, 2006, the date his notice 
of disagreement with the February 2006 rating decision denial of 
an evaluation in excess of 50 percent, was received.  As such, 
the Board finds that there has been no withdrawal of the issues 
on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

REMAND

As outlined above, these matters are before the Board on appeal 
of an April 2004 rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted service connection for PTSD, and assigned a 30 
percent initial rating, effective from January 15, 2003, with 
subsequent rating actions which assigned staged initial ratings 
for PTSD of 50 percent from August 10, 2004 and 70 percent from 
October 1, 2007, and a TDIU from June 25, 2009.  

Although the Veteran provided a timely notice of disagreement in 
January 2005 as to the April 2004 rating decision which assigned 
a 30 percent initial rating for PTSD, the May 2006 statement of 
the case (SOC), and subsequent SOC and supplemental statement of 
the case, have not referenced the RO denial of an initial 
evaluation in excess of 30 percent for PTSD at any time during 
the rating period from January 15, 2003 through August 9, 2004.  

Although a TDIU has been awarded effective from June 25, 2009, it 
is established law that an award of a TDIU does not render a 
claim for entitlement to a 100 percent schedular rating moot.  As 
such, as to the claim of entitlement to an evaluation in excess 
of 70 percent for PTSD from October 1, 2007, the Board notes that 
the most recent VA examination of the Veteran's PTSD was 
performed in August 2007.  The Veteran asserts that his PTSD has 
increased in severity.  As such, a VA examination which provides 
more recent findings as to the level of severity of the Veteran's 
PTSD would be useful in adjudicating the appeal.

Finally, the record contains reports of the Veteran's VA 
outpatient treatment for his PTSD through September 2009.  The 
reports of the Veteran's VA outpatient treatment for his PTSD 
since September 2009 would be useful in adjudicating the appeal.

In order to avoid piecemeal adjudication of this appeal, the 
issues of entitlement to higher initial evaluations for PTSD 
prior to October 1, 2007 are deferred pending completion of the 
action requested below.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all reports of VA treatment of 
the Veteran for PTSD from September 2009.  
If no such records are available, such 
should be documented in the claims folder.

2.  Thereafter, afford the Veteran a VA 
psychiatric examination to determine the 
current nature and severity of his service-
connected PTSD.  All indicated tests must 
be performed, and the claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  

3.  Thereafter, readjudicate the issues on 
appeal as characterized on the title page 
of this Remand.  If any benefit sought is 
not granted, issue a supplemental statement 
of the case, which includes reference to 
the RO denial of an initial evaluation in 
excess of 30 percent for PTSD at any time 
during the rating period from January 15, 
2003 through August 9, 2004.  Afford the 
appropriate period to respond.  Thereafter, 
the case should be returned to the Board, 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

